Citation Nr: 0026318	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  94-34 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for residuals 
of an injury to the thoracic spine, currently rated as 20 
percent disabling.  

2.  Entitlement to a total disability rating due to 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1987 to July 
1990, and from December 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for a total disability 
rating due to individual unemployability.  He filed a timely 
notice of disagreement, initiating this appeal.  In a March 
1996 rating decision, the RO granted the veteran service 
connection, with a noncompensable rating, for residuals of an 
injury to the thoracic spine.  He filed a timely notice of 
disagreement, initiating an appeal of this issue as well.  

The Board remanded these claims for further development in 
March 1997, April 1998, and August 1998.  

In the course of this appeal, the veteran has been awarded an 
increased initial rating for his service connected 
disability.  However, because there has been no clearly 
expressed intent on the part of the veteran to limit his 
appeal to entitlement to a specified disability rating, the 
VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, this increased initial rating issue 
remains in appellate status.

This appeal was most recently presented to the Board in 
August 1999, at which time a decision was entered denying the 
veteran an increased initial rating for his service connected 
disability of the thoracic spine and a total disability 
rating due to individual unemployability.  The veteran filed 
an appeal to the U. S. Court of Appeals for Veterans Claims 
(Court), and in a June 2000 order, the Court granted a joint 
motion to remand the claim to the Board.  

As is noted above, the veteran has also perfected an appeal 
for a total disability rating due to individual 
unemployability.  However, in light of the below remand of 
his increased initial rating claim, any Board action on his 
claim for unemployability will be deferred pending final 
adjudication of the intertwined increased initial rating 
issue.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks an increased initial rating for his service 
connected disability of the thoracic spine.  A claim for an 
increased rating for a service connected disability is well 
grounded where the veteran asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  As the veteran has alleged an 
increase in the severity of his service connected disability, 
his claim is well grounded, and the VA's statutory duty to 
assist attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

The VA's statutory duty to assist includes the duty to afford 
the veteran a thorough and contemporaneous medical 
examination which takes into account his relevant medical 
history.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
While the veteran was afforded a new VA medical examination 
in January 1999, the examiner did not explicitly indicate if 
he had the opportunity to review the veteran's claims folder, 
including his prior medical records, in conjunction with the 
examination.  Thus, this claim must be remanded to the RO for 
a new VA orthopedic examination.  The examiner must review 
the claims folder in conjunction with the examination, and 
must so state for the record.  

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.

3.  The veteran should be afforded a VA 
orthopedic examination to evaluate his 
service connected disability of the 
thoracic spine.  A notification of 
examination letter, a copy of which must 
be associated with the claims folder, 
should be sent to the veteran advising 
him of the consequences of a failure to 
appear for examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
state for the record that he/she reviewed 
the veteran's pertinent medical history.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  All indicated tests 
must be performed to include complete 
range of motion testing and, if required, 
x-rays.  The examiner should indicate 
whether there is any pain, paralysis, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss of the thoracic 
spine due to any of the following:  (1) 
pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
above determinations should, if feasible, 
be expressed in terms of the degree of 
additional range of motion loss due to 
pain on repeated use or during flare-ups 
under § 4.40, and weakened movement, 
excess fatigability, or incoordination 
under § 4.45.  These inquiries should not 
be limited to muscles and nerves.  The 
examiner should also comment about any 
exaggeration of the veteran's 
symptomatology, if present, and any 
inconsistencies, if present, in his 
presentation.  In testing the ranges of 
motion of the spine, the examiner should 
state whether there is "observable pain 
or functional loss."  All factors upon 
which the medical opinion is based must 
be set forth for the record.  

4.  After completion of all requested 
development, the RO should review the 
veteran's claims.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 2 -


